internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-132334-04 number release date index uil no case-mis no ------------------- -------------------------------- ------------------ taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend legend ---------------------------------------------- -------------------------------------- ---------------------------- ---------------- --------------- ------------------ ------------------------------------------------------------------------------------------ ---------------- ------------------------------------------------------------- ------------------------ taxpayer y -------------------------------------------------------------------------------------------------------------- state z date date date date --------------------- ------------- --------- ------- ------- ------- ------- ------- ------------ ------------ --------------- --------------- date date date date date amount amount date date amount amount date date issue whether the taxpayer may use the very conservative reserve_method required only by connecticut that it used to compute its statutory_reserves in the annual statements filed in all states to compute federal tax_reserves for minimum guaranteed death_benefits associated with deferred variable_annuity contracts issued prior to the effective date of actuarial guideline xxxiv ----------------------------- --------------- --------------- -------------- ------------ -------- conclusion taxpayer may not use the very conservative reserve_method required only by connecticut that it used to compute its statutory_reserves in the annual statements filed in all states to compute federal tax_reserves for minimum guaranteed death_benefits associated with deferred variable_annuity contracts issued prior to the effective date of actuarial guideline xxxiv sec_807 requires that taxpayer calculate its tax_reserves using the carvm prescribed by the naic which is in effect on the date of the issuance of the contract where the naic is silent the taxpayer is required to calculate its tax_reserves using the prevailing state practice facts the taxpayer is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code taxpayer is a member_of_an_affiliated_group that files a consolidated life nonlife return and is principally engaged in the sale of annuities the company does business in y states taxpayer was incorporated in state z which is the company’s state of domicile for statutory accounting purposes taxpayer issued deferred variable annuities to policyholders throughout date and continues to do so today the variable_annuity contract provides benefits that vary directly with the investment experience of the assets that back the contract assets backing variable annuities are maintained in a separate_account and the investment results of this account are reflected directly in the variable_annuity values statutory_reserves for the variable accumulation portion and the fixed portion that is subject_to market_value adjustments of these annuities are customarily reported on taxpayer’s separate_account annual_statement or green book reserves for any fixed accumulation portion of these annuities not subject_to market_value adjustments are customarily reported on taxpayer’s general account annual_statement or blue_book many of its issued policies contained a minimum guaranteed death_benefit mgdb for the variable accumulation portion of the policy these contract provisions provide that taxpayer would be liable if the policy value actually dropped below a certain amount and the policyholder died before the policy annuitized in such instances taxpayer would be required to pay a death_benefit to the beneficiary equal to the higher minimum guaranteed amount statutory_reserves for the minimum guaranteed death_benefit were reported on taxpayer’s annual_statement for its general account or blue_book for taxable years prior to date the taxpayer established mgdb reserves when the account value for a deferred variable_annuity subject_to carvm actually dropped below the mgdb for example if the mgdb for such a policy was and the actual account value wa sec_75 an mgdb reserve would be established in the blue_book to account for the risk measured by the difference computed using mortality and interest rate assumptions standard valuation law requires that reserves be established for minimum guaranteed death_benefits provided under variable_annuity contracts prior to the year in which ag became effective the methods of calculation of reserves for these variable_annuity benefits were not uniform throughout the industry however connecticut was the only state to require that such reserves be computed using a deemed drop in asset value rather than the actual asset value by letter of date connecticut’s insurance department had advised cfo’s and appointed actuaries of life and health insurance_companies licensed to do business in kenneth black jr and harold d skipper jr life_insurance 11th ed the state of a new requirement for non-incidental2 death_benefit statutory_reserves offered with variable annuities the new requirement involved an assumption that in computing these reserves the account value of the annuity be reduced by a deemed one third drop in asset value regardless of the type of assets that supported the policy’s account value so mgdb reserves for a deferred variable_annuity with a value that was supported by money market investments as well as mgdb reserves for a deferred variable_annuity with a value that was supported by investments in stock would both be computed by first making an assumption that the asset value at the end of the year had dropped by one third except for connecticut this method was not a specifically stated requirement of any other state for variable annuities sold by life and health insurance_companies doing business in them and filing annual statements with their insurance departments beginning in date for statutory_reserves and in date for tax_reserves in computing its end of the year reserves for mgdbs provided with deferred variable annuities issued prior to and during those years taxpayer used the statutory accounting_method required only by connecticut when employed for tax or statutory purposes this deemed one third drop in asset value increased both the number of instances in which a mgdb reserve was required as well as the size of those reserves taxpayer continued using this method for tax purposes until date for statutory purposes it changed to the method required by ag in date audits of tax years date and date are now closed at date and date taxpayer applied the connecticut requirement to all deferred variable_annuity policies offering this benefit and computed its reported tax_reserves for mgdbs as shown in the table below mgdb reserves computed with the connecticut requirement reserves reported on annual_statement exhibit tax_return form 1120l general acct schedule f at date amount amount at date amount the national association of insurance commissioners adopted actuarial guideline variable_annuity minimum guaranteed death_benefit reserves in september of beginning in for statutory accounting purposes life_insurance_companies were instructed to use this guideline to compute minimum guaranteed death_benefit reserves for all contracts issued on or after date if the application of ag the connecticut letter explains non-incidental death_benefits as follows death_benefits which at any time may exceed the greater of the sum of the premiums_paid guarantee of principal and the account value forgiveness of surrender charge shall be deemed to be a 'non-incidental' death_benefit examples of non-incidental benefits are death_benefits reset every years and death_benefits increasing by a year whether or not the current death_benefit exceeds that payable under an incidental death_benefit provision produced higher mgdb reserves than the company had otherwise established by their previously used interpretation in other words the minimum amount of mgdb reserves reportable on life and health insurance_company annual statements had to equal the amount computed using the requirements of ag the method of computing mgdb reserves under ag involved different deemed asset value drops than connecticut required instead of a one third drop in value for all assets regardless of the type of investment supporting the account ag required drop in value assumptions which varied from to depending on the type of assets supporting the account in addition to these new deemed drops in asset values ag required the use of assumptions that there were subsequent recoveries based on net assumed returns at rates that varied from to again depending on the type of assets supporting the account mgdb reserves computed using these assumptions required by ag would generally be lower than mgdb reserves computed using the one third drop assumption required by the state of connecticut and required in fewer instances the background section of ag states that its purpose is to interpret the standards for the valuation of reserves for minimum guaranteed death_benefits mgdbs included in variable_annuity contracts this guideline codifies the basic interpretation of the commissioners annuity reserve_valuation method carvm by clarifying the assumptions and methodologies which will comply with the intent of the standard valuation law in addition to requirements for assumptions for immediate value drops and subsequent recoveries at net assumed returns ag also interpreted the mortality standards to be applied to projected mgdbs in the reserve calculation the scope section of the guideline states that ag applies to variable_annuity contracts which provide a minimum guaranteed death_benefit that has the potential to exceed the account value whether or not the mgdb exceeds the account value on the valuation_date by contrast the connecticut requirement was applicable only to non- incidental mgdbs as defined in the date letter taxpayer computed its beginning and end of year date reported tax_reserves using the requirements and assumptions of ag for all policies regardless of date_of_issue this table summarizes the amounts thus reported mgdb reserves computed under ag schedule f at date amount at date amount reserves reported on tax_return form 1120l to summarize reported tax_reserves for all mgdbs associated with deferred variable annuities the following table shows the amounts reported on taxpayer’s tax returns for date with amounts computed using the connecticut method shown in bold print and amounts computed using ag shown in normal print summary table mgdb tax_reserves reported on form 1120l schedule f date amount date amount date amount date date amount amount the taxpayer has also begun to spread the difference between the end of year date mgdb reserves and beginning of year date mgdb reserves into income beginning in tax_year date and planned to continue this spread over ten years in accordance with sec_807 law and analysis the computation of reserve deductions with respect to life_insurance annuity and noncancellable and guaranteed renewable accident_and_health_insurance contracts is subject_to the rules set out in sec_807 of the internal_revenue_code sec_805 allows an insurance_company to take a deduction against taxable_income for increases in certain life_insurance_reserves more specifically sec_807 provides that if for any taxable_year the closing balance of the items described in subsection c which includes life_insurance_reserves exceeds the opening balance the excess is taken into account as a deduction under sec_805 by contrast if the opening balance exceeds the closing balance the excess is included in gross_income under sec_803 the methods of determining life_insurance_reserves for use in computing an insurance company's taxable_income are prescribed in sec_807 for this purpose the reserve for any contract generally is equal to the greater of a the net_surrender_value of such contract or b the amount of reserves otherwise determined under sec_807 in no event may the reserve for any contract exceed the amount taken into account with respect to that contract as of that time in determining the statutory_reserves reduced by any deferred and uncollected premiums taken into account in determining the statutory_reserves sec_807 flush language see also sec_809 and sec_811 sec_807 provides that the reserve for any contract must be determined by using a the tax_reserve_method applicable to such contract b the greater of-- i the applicable_federal_interest_rate or ii the prevailing_state_assumed_interest_rate and c the prevailing commissioners' standard tables for mortality and morbidity adjusted as appropriate to reflect the risks such as substandard risks incurred under the contract which are not otherwise taken into account in general the life_insurance_reserve rules of sec_807 are intended to limit the amount of an insurance company's reserves for purposes of computing increases and decreases to the minimum reserve which most states would require to be set_aside with respect to a contract unless the net_surrender_value of the contract is greater see h_r rep no 98th cong 2d sess pt pincite senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date vol comm print sec_807 of the code prescribes specific reserve methods for particular types of contracts where the naic did not provide specific guidance for the calculation of reserves for mgdbs taxpayer must use the prevailing state practice for annuity_contracts the prescribed reserve_method is the commissioners' annuities reserve_valuation method carvm as recommended by the national association of insurance commissioners naic that is in effect when the contract is issued see sec_807 the calculation of insurance reserves for state regulatory purposes is dictated by the standard valuation law svl the naic promulgates actuarial guidelines that supplement the svl for purposes of the insurer’s annual_statement which is filed with the state in which the insurer is subject_to state regulation by relying on the reserving methods recommended by the naic the life_insurance_reserve rules seek to minimize state by state variations in the methods used by insurance_companies to calculate deductible reserve additions see supplemental report of the committee on ways and means h_r rep no 98th cong 2d sess part senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date vol comm print thus as a general_rule a life_insurance_company calculates its life_insurance_reserves under sec_807 taking into account any factors specifically recommended by the naic if specific factors are not prescribed by the naic recommended method however the prevailing state practice or interpretation of that method should be considered for purposes of determining what factors can be taken into account in applying the computation method for tax purposes see senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date vol comm print the conference_report for the tax_reform_act_of_1984 1984_act indicates that in divergent practices existed among the states with respect to whether surrender charges should be taken into account in the computation of annuity reserves under carvm and that the matter was being considered by the naic for a recommendation the conference_report stated that if the naic in clarified what surrender charge factors are to be disregarded and not to reduce the amount of the reserve under carvm then that clarification would be considered to have been effective on the issue_date of the annuity_contracts this was an exception to the general_rule that the prevailing state interpretation of the naic recommended method as of the issue_date of the contract should be considered when determining how specific factors not prescribed by that method are applied for tax purposes see h_r conf_rep no 98th cong 2d sess 1984_2_cb_1052 the legislative committee reports accompanying the technical corrections title of the tax_reform_act_of_1986 indicate that the naic did not take action in to resolve the state differences as to how carvm should apply therefore the legislative committee reports state that annuity reserves should be revalued as of date based on the prevailing state interpretation of carvm at that time the legislative committee reports state that through the prevailing interpretation of carvm was that annuity reserves could be reduced by surrender charges whether or not contingent see s rep no 99th cong 2d sess vol c b in date the naic adopted actuarial guideline xxxiv variable_annuity minimum guaranteed death_benefit reserves ag interpreting the standards for the valuation of reserves for aminimum guaranteed death_benefits provided in variable_annuity contracts ag was effective on date for all contracts issued on or after date taxpayer acknowledges that sec_807 prohibits it from using this guideline for the contracts in question that were issued prior to the effective date of ag taxpayer also acknowledges that it must calculate its reserves for these contracts in accordance with the rules of sec_807 and that it must use the carvm as dictated by the naic in effect on the date_of_issuance of the contracts taxpayer argues however that prior to the issuance of ag34 carvm was silent as to the calculation of mgdb reserves for these contracts and that it thus was permitted to use connecticut's reserve_method to calculate its tax_reserves under sec_807 the practical effect of using connecticut's reserve_method was to increase reserves dramatically because of the greatly increased conservatism of the required one third drop in asset values carvm promulgated by the naic consists of the svl and the actuarial guidelines issued by the naic carvm was adopted as the minimum reserve standard for annuity_contracts as part of the amendments to the standard valuation law the development of carvm was spurred by the growing sales by the life_insurance industry of deferred_annuity contracts that had been designed to serve as cash accumulation vehicles through the crediting of current interest rates rather than to guarantee a stream of retirement income carvm as set forth in the standard valuation law provides as follows reserves according to the commissioners annuity reserve_method for benefits under annuity or pure endowment contracts excluding any disability and accidental death_benefits in such contracts shall be the greatest of the respective excesses of the present values at the date of valuation of the future guaranteed benefits including guaranteed nonforfeiture benefits provided for by such contract at the end of each respective contract_year over the present_value at the date of valuation of any future valuation considerations derived from future gross consideration required by the terms of such contract that become payable prior to the end of such respective contract_year national associate of insurance commissioners model insurance laws regulations and guidelines vol iv even if the carvm prescribed by the naic did not address benefits such as mgdbs the legislative_history requires that the taxpayer utilize the prevailing state practice or interpretation of carvm the term prevailing state practice with respect to any particular annuity contract's specific reserve methodology means the interpretation of reserve computation methodology that is accepted by a majority of states and which produces the minimum reserve for that particular annuity_contract see supplemental report of the committee on ways and means h_r rep no 98th cong 2d sess part taxpayer admits that the accepted methodology for calculating mgdb reserves in states was by valuing the assets at their current value without any drop in asset value connecticut was the only state that deviated from this practice the taxpayer argues because the other states accepted its higher connecticut reserve calculation on the annual statements filed with those states connecticut's one third asset value drop assumption meets the definition of a prevailing interpretation of carvm however because the primary interest of states is to prevent insolvency of insurance_companies all states would accept the higher reserves that resulted from using connecticut's method if the company’s surplus would support them thus merely because the states accepted taxpayer’s higher reserve calculations is of no consequence in deciding what the proper tax_reserves should be taxpayer was required to use the prevailing state practice of valuing the mgdb reserves using no drop in asset value taxpayer's usage of connecticut's reserve_method is contrary to the express legislative intent the connecticut methodology of calculating mgdb reserves was the most conservative methodology used in any of the states this methodology cannot be used for tax reserve calculations because that would be contrary to the congressional intent when it adopted the tax reserve calculation in the tax_reform_act_of_1984 the legislative_history regarding the life_insurance_reserve rules of sec_807 are intended to permit insurance_companies to utilize the minimum reserve which most states would require to be set_aside unless the net_surrender_value is greater see h_r rep no pt 98th cong 2d sess see senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date vol comm print connecticut's reserve calculation resulted in the highest reserve not the minimum state reserve required by most states and its usage was contrary to express congressional intent taxpayer may not use the extremely conservative method of one state to calculate its tax_reserves taxpayer argues that this decision should be determined by tam a prior technical_advice_memorandum issued to a different taxpayer sec_6110 states that u nless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent sec_6110 thus prohibits the reliance upon a tam issued to a different taxpayer moreover tam differed factually from the present case in tam the graded interest rate method that the taxpayer sought to use resulted in a minimum reserve and was determined to be consistent with carvm and naic guideline ix-b that is diametrically opposite to the present case where taxpayer's usage of the extremely conservative reserving method of connecticut is neither the carvm prescribed by the naic nor the prevailing state practice or interpretation of carvm in fact the naic expressly rejected connecticut's method when ag was being developed because it was deemed to be too arbitrary and overly conservative see valuation actuary symposium proceedings session life and annuity valuation issues pp contrary to the graded interest rate method connecticut's reserve_method resulted in the maximum rather than the minimum reserve the naic rejected connecticut's extreme reserving method of reserving when it adopted ag connecticut borrowed the assumed drop in asset value methodology from its required method of reserving for mgdbs in variable life_insurance policies connecticut's methodology reflected the naic’s variable life_insurance model regulations that addressed reserve requirements for variable life policies prior to the model required that a variable life_insurance_policy provide a ‘minimum death_benefit in an amount at least equal to the initial face_amount of the policy so long as premiums are duly paid ’ a revision to the variable life_insurance model_regulation required that mgdb reserves for scheduled premium variable life policies be computed using a deemed one third drop or depreciation in the underlying separate_account asset values connecticut was one of a minority of states that had adopted regulations calling for a one third drop in asset values for mgdb reserves on both flexible premium and naic model_regulation service-date pincite scheduled premium variable life policies followed by a net investment return equal to the valuation interest rate in date a letter from the director of the connecticut insurance department’s examination_division notified insurance_companies licensed to do business in connecticut that they were to begin using its variable life minimum death_benefit reserve requirements in computing statutory_reserves for non-incidental variable_annuity death_benefits life_insurance policies including variable life_insurance policies are purchased for their death_benefits they protect against the risk of loss of income due to premature death annuities including variable annuities on the other hand are purchased to protect against the possibility of outliving one’s income to insurance_companies different risk factors are associated with each and different probability ie mortality tables are therefore used for life_insurance and annuities the risk profiles associated with variable life mgdbs and variable_annuity mgdbs are also different the one third drop in asset value utilized in the connecticut method was deemed to be a very arbitrary and overly conservative number for mgdb reserves the naic expressly rejected connecticut's method when ag was being developed because it was deemed to be too conservative see valuation actuary symposium proceedings session life and annuity valuation issues pp taxpayer's interpretation of sec_811 is incorrect and renders the provision a nullity taxpayer argues that sec_811 permits it to use its annual_statement reserve amounts for its federal tax_reserves taxpayer's interpretation of sec_811 is incorrect and ignores the express language of the statute sec_811 requires generally that all computations entering into the determination of a life_insurance company’s taxable_income be made under an accrual_method of accounting unless a combination of an accrual_method and another method other than a cash_method is permitted under regulations sec_811 also states to the extent not inconsistent with the preceding sentence or any other provision of this part all such computations shall be made in a manner consistent with the manner required for purposes of the annual_statement approved by the national association of insurance commissioners black and skipper pp floyd s harper and lewis c workman fundamental mathematics of life_insurance experience has shown that the rates of mortality for persons buying annuity_contracts are lower age by age than for those buying life_insurance contracts this apparently results from the fact that some persons base their selection of one or the other type of contract upon the knowledge that their own probabilities of dying are better or worse than average sec_811 thus requires first and foremost that the rules of tax reserving under sec_807 be followed only to the extent not inconsistent with the federal_income_tax accounting rules and other federal tax rules applicable to life_insurance_companies may computations be made in a manner consistent with the manner required for purposes of the annual_statement approved by the naic although the 1984_act carries over the historical definition of life_insurance_reserves as set forth in former sec_801 it substantially changed the impact of this definition on the amounts taken into account in computing life_insurance_company_taxable_income prior to the 1984_act the amount of life_insurance_reserves for which increases and decreases were recognized in computing taxable_income was based on the amount of the reserve liabilities reported on the insurance company's annual_statement for state regulatory reporting purposes while sec_807 still includes life_insurance_reserves as defined in sec_816 among the deductible reserve items the legislative committee reports indicate that this cross-reference was intended merely to identify the type of reserve for which increases and decreases were taken into account and was not intended to superimpose the requirement of proper computation of state law reserves for allowing increases in these reserves to be recognized see senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date vol comm print see also joint_committee on taxation staff general explanation of the tax_reform_act_of_1984 98th cong 2d sess rather under the 1984_act the amount of the life_insurance_reserves for which increases and decreases are recognized for tax purposes is prescribed regardless of the method employed by the insurance_company in its computation of statutory_reserves for purposes of the naic annual_statement according to the legislative committee reports the prescribed rules for computing life_insurance_reserves were intended to allow insurance_companies to recognize at least the minimum reserve that most states would require to be set_aside for the contract but no more unless the net_surrender_value for the contract was a greater amount see h_r rep no pincite s rep no pincite the legislative_history to the 1984_act also states the bill however takes a new approach by prescribing specific rules for computing life_insurance_reserves for tax purposes and as a consequence the amount of the deduction allowable or income includible in any taxable_year is prescribed regardless of the manner employed in computing state statutory_reserves see senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date vol comm print emphasis added thus under prior_law a company’s reserves were based on its statutory_reserves which were computed using assumptions under state law the result was a significant overstatement of liabilities in comparison to those measured under realistic economic assumptions congress concluded that a more accurate measure of liabilities for tax purposes can be achieved by imposing specific rules for the computation of tax_reserves that result in a reserve that approximates the least conservative smallest reserve which would be required under the prevailing law of the states see s print no vol pincite congress was afraid that r eliance on state law reserves to determine deductions or exclusions from income could create the potential for companies with greater available assets to establish larger reserves and thus obtain a tax advantage vis-à-vis companies with smaller amounts of surplus assets joint_committee on taxation staff and senate_finance_committee major issues in the taxation of life_insurance products policyholders and companie sec_33 j comm print jcs-48-83 date statutory accounting for reserves is the abuse congress sought to avoid by dictating the use of a federally prescribed reserve_method rather than being an anti-abuse measure sec_811 is a default provision which allows statutory accounting to be considered only where there is no federally prescribed method to follow taxpayer was required by the tax reserve computation rules of sec_807 to determine its tax_reserves for mgdbs for the contracts issued in date caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
